REASONS FOR ALLOWANCE
Claims 8-21 are allowed.
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
Spagna (US 2006/0089912, hereinafter "Spagna")
Shen (US 2007 /0112811, hereinafter "Shen")
Ginter (US 8,6 39,625, hereinafter "Ginter")
Gargi (US 2006/01737 82, hereinafter "Gargi")
Wieder (US 8,001,612, hereinafter "Wieder").
The art of Spagna generally discloses a method on an end user system for creating additional copies onto at least one computer readable medium such as CDs, DVDs, ZipDisksTM, tape, Flash memory, and RAM. The method comprising the steps of: receiving encrypted content with associated usage conditions and a first hash value; receiving a selection from an end user to create at least one copy of the-encrypted content onto at least one computer readable medium; sending a request to an online electronic store of the encrypted content selected to be copied; receiving from the electronic store a description of the content selected to be copied along with a second hash value; and determining if the first hash value received is identical to the second hash value and if the first hash and the second hash value is identical authorizing the creating additional copies onto at least one computer readable medium.
The art of Shen generally discloses an architecture that provides adaptive access to scalable media codestreams. Minimum coding units from the codestream to facilitate presentation of the media content at a selected access level are collected in packettes. The data needed for the packettes are identified and assembled by a peering subsystem or peer layer that supplements a conventional architecture in a sending system. The packettes are communicated to one or more receiving systems, such as by collecting the packeftes into transport packets recognized by conventional architecture. The peering subsystem or peering layer of a receiving system unpacks the packeftes needed to support the desired access level to the media content. The peer subsystems or peer layers communicate between systems to effect changes in the packettes provided to adapt access levels or avoid waste of network resources. The architecture supports applications including multiple access level streaming of media content, device roaming, and time-dependent access level shifting.
The art of Ginter generally discloses providing systems and methods for electronic commerce including secure transaction management and electronic rights protection. Electronic appliances such as computers employed in accordance with the present invention help to ensure that information is accessed and used only in authorized ways, and maintain the integrity, availability, and/or confidentiality of the information. Secure subsystems used with such electronic appliances provide a distributed virtual distribution environment (VDE) that may enforce a secure chain of handling and control, for example, to control and/or meter or otherwise monitor use of electronically stored or disseminated information. Such a virtual distribution environment may be used to protect rights of various participants in electronic commerce and other electronic or electronic-facilitated transactions. Secure distributed and other operating system environments and architectures, employing, for example, secure semiconductor processing arrangements that may establish secure, protected environments at each node. These techniques may be used to support an end-to-end electronic information distribution capability that may be used, for example, utilizing the "electronic highway."
The art of Gargi generally discloses data access methods, media repository systems, media systems and articles of manufacture are described. According to one embodiment, a data access method includes storing media content using a media repository system and wherein a plurality of different usage rights are provided for controlling the consumption of the media content, providing a client configured to consume the media content, using the media repository system, accessing location information regarding a location of the client, using the location information, selecting one of the usage rights, communicating the media content to the client using the media repository system, and using the client, consuming the media content in accordance with the one of the usage rights.
The art of Weider generally discloses a method and apparatus for automatically distributing, as needed, a user's digital-works and usage-rights to one or more user-devices. A definition of the usage-rights for a digital-work may be stored at one or more locations on a network. A version of said digital-work suitable for a user-device may be provided by one or more locations on said network. When a user who is authorized to utilize said digital-work is active at a user-device, a version of said digital-work and authorization to utilize is automatically transferred when needed to a user-device. The digital-work and authorization may be automatically transferred as needed to any user-device where an authorized user is active. The usage-rights may only be valid for one or more specific users. The usage authorization at each user-device may be less than defined in the full usage-rights maintained on the network. Authorization to utilize said digital-work at a user-device may be extended from time to time by exchanging user-device status across the network. Digital-works are automatically provided as needed to any user-device that an authorized user is using.
The references of Spagna, Shen, Ginter, Gargi and Weider disclose as previously discussed. The references, however, do not teach at least 
tracking, by the one or more data processors, numbers of accesses of a particular item of media content of a first content provider and a value of the access control parameter associated with those accesses;
automatically compiling, by the one or more data processors, demographic information associated with the user requests, media content access data and associated access control parameters for items of media content including the particular item, said compiling aggregating access data comprising the numbers of accesses and access control parameters for a plurality of items of media content, including the particular item of media content, having corresponding media content characteristics;
transmitting, by the one or more data processors, from the content distribution platform to the first content provider over the communications network, the access data in which impressions for the media content comprise parameters over two or more dimensions; 
receiving, by the one or more data processors, data comprising a request from the first content provider to change a value of the access control parameter for the particular item for a specified demographic;
modifying, by the one or more data processors in response to the received data, the access control parameter in the particular item in the content database;
promoting, by the one or more data processors, the particular item in the content database to users in the specified demographic according to the modified access control parameter and by way of an online advertising campaign solely to the users in the specified demographic;
receiving, by the one or more data processors in response to the advertising campaign, a user identification from a terminal of a user in the specified demographic via a communication channel;
providing, by the one or more data processors, an authentication step in which a unique challenge is provided to a mobile device of the user and an authentication function is executed at the mobile device of the user that results in a response to the unique challenge being received via the communication channel;
as a criterion for determining whether a transaction is to be granted, determining, by the one or more data processors, a correctness of the response to the unique challenge received via the communication channel, wherein the authentication function is activated for a particular period of time upon determining that the response to the unique challenge is correct;
selectively providing, by the one or more data processors, the transaction that provides access to the particular item to the specified demographic via the content distribution platform according to the modified access control parameter for the period of time; and
thereafter deactivating, by the one or more data processors, the authentication function upon expiration of the period of time.
The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of the gathered demographic information to provide access to a particular item, to promote said item in specific demographics and providing authentication to the item within the specific demographic. 
The claims of the instant application are not obvious over Spagna, Shen, Ginter, Gargi and Weider for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Spagna, Shen, Ginter, Gargi and Weider because they would teach away from the claimed invention. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685